UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7771



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROMERO DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-98-360)


Submitted:   March 30, 2005                 Decided:   April 20, 2005


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Romero Davis, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, James Strom Thurmond, Jr., United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Romero Davis, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion to vacate

judgment pursuant to 28 U.S.C. § 2255 (2000), which Davis attempted

to bring under Fed. R. Civ. P. 60(b), and denying his motion for

reconsideration.      An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find   that     the    district     court’s    assessment     of   his

constitutional     claims     is   debatable    or    wrong   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Davis has not made the requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

           Additionally, we construe Davis’ notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d


                                    - 2 -
200, 208 (4th Cir.), cert. denied, 540 U.S. 995 (2003).                  In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral       review;   or   (2)    newly

discovered evidence sufficient to establish that no reasonable fact

finder    would   have    found     the     movant     guilty.      28    U.S.C.

§§ 2244(b)(3)(C), 2255 (2000).            Davis’ claim does not satisfy

either of these conditions.         Therefore, we decline to authorize

Davis to file a successive § 2255 motion.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     DISMISSED




                                    - 3 -